           Case 1:20-cv-04594-AJN Document 14 Filed 08/21/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      8/21/2020

 Mehmet Emre Ergin,

                          Plaintiff,
                                                                                20-cv-4594 (AJN)
                  –v–
                                                                                     ORDER
 8th Hill Inc., et al.,

                          Defendants.



ALISON J. NATHAN, District Judge:

        The Initial Pretrial Conference scheduled for September 11, 2020, is adjourned to Friday,
September 25, 2020, at 3:15 PM. The parties shall ECF file a Proposed Civil Case Management
Plan and Scheduling Order no later than seven days prior to the Initial Pretrial Conference. The
parties are reminded that pursuant to Rule 1.I. of this Court’s Individual Practices in Civil Cases,
all attorneys are required to promptly enter an appearance in the case. If any Defendant has not
entered an appearance by September 25, 2020, Plaintiff is directed to move for a default
judgment no later than November 2, 2020. Plaintiff shall serve a copy of this Order on all
Defendants.

        SO ORDERED.


Dated: August 21, 2020                               __________________________________
       New York, New York                                     ALISON J. NATHAN
                                                            United States District Judge




                                                 1
